DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Drawings
The drawings are objected to because Figure 5 includes multiple figures that should be separated and separately described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. [Ikeda hereinafter, US 9,983,689].
In regard to claims 1 and 7, Ikeda discloses [in Figs. 1A-3] a keyboard [101], comprising: a substrate [50]; and a key structure, disposed on the substrate [50] and comprising: a keycap [1], disposed on the substrate [50]; an antenna [10], disposed on a back surface of the keycap [1] facing toward the substrate [50]; a sensor [20, 30], disposed below the keycap [1] and electrically connected with the antenna [10], wherein the antenna [10] is closer to a top surface of the keycap [1] than the sensor [20, 30] is, and the top surface .  

Allowable Subject Matter
Claims 9-16 are allowed.  In regard to claim 12, in combination with other limitations, a sensing circuit board, disposed on a back surface of the keycap facing 3Customer No.: 31561Docket No.: 097153-US-PAApplication No.: 16/878,592toward the substrate, wherein the sensing circuit board is electrically connected with the substrate, and comprises a sensor electrically connected to an antenna disposed on the back surface of the keycap, wherein the antenna is closer to a top surface of the keycap than the sensor is, and the top surface faces away from the substrate and is opposite to the back surface, and an electronic assembly, disposed below the keycap and electrically connected with the sensor, wherein the sensor converts an operation mode of the electronic assembly in response to a change sensed by the antenna is neither disclosed nor suggested by the prior art. 
Claims 2, 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regard to claim 4, in combination with other limitations, the substrate comprising a main circuit board and a base plate, the base plate being disposed on the main circuit board, the key structure being disposed on the base plate, and the sensor and the electronic assembly electrically connected with the main circuit board and are respectively disposed on opposite sides of the main circuit board is neither disclosed nor suggested by the prior art.
In regard to claim 5, in combination with other limitations, the sensor being disposed on the substrate and electrically connected with the antenna, and the sensor and the antenna being respectively located on opposite sides of the substrate is neither disclosed nor suggested by the prior art.
In regard to claim 6, in combination with other limitations, the antenna being a connection member of the keycap, the connection member being disposed along a length direction of the keycap, an end of the connection member being connected with the substrate, 2Customer No.: 31561 Docket No.: 097153-US-PAApplication No.: 16/878,592and another end of the connection member being connected with the keycap is neither disclosed nor suggested by the prior art.
	In regard to claim 8, in combination with other limitations, a sensing circuit board disposed on the back surface of the keycap and electrically connected with the substrate, wherein the sensor is disposed on the sensing circuit board, and the antenna 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833